Title: To George Washington from Thomas Mumford, 8 September 1780
From: Mumford, Thomas
To: Washington, George


                        
                            Sir
                            Graton State of Connecticutt 8th Septembr 1780
                        
                        Tho’ I have not the Honor of a personal acquaintance with your Exelency, your ardour in Support of the
                            Independance of these United States demand my warmest gratitude, your perseverance when the Army under your Command so
                            Repeatedly are unsupply’d with Common necessaries Speak Loudly the greatness of your Soul & goodness of your
                            heart, God grant you may be preserved & Reap the fruit of your Toils in Peace establishing the Independance of
                            these States, I am happy at this time to have it in my power to Regale you with some five Years old Madiera Wine, intended
                            for our Enemies officers in New York, and beg your acceptance of the best Pipe from a Cargo of Three Hundred Captured by
                            Capt. Peter Richards in my Privateer Sloop Hancock, the order inclos’d will inform your Exelency to whom to apply, I wou’d
                            gladly have Sent it to you at Camp, but your movements being frequent I shou’d be at a Loss where to send & the
                            best Rout for it to go in safety; I wish you may Receive it in the purity it goes from Hartford.
                        I Refer your Exelency to your officers in the Connecticutt Line, (particularly my worthy friend Genl Parsons)
                            for my general Character shou’d you ever pass thro the Eastern part of this State you will do me both Honor &
                            pleasure to favour me with your Company, at my habitation. I have the Honor to be with utmost esteem & Respect
                            Your Exelencys most Obed. & very Huml. Servt
                        
                            Thos Mumford
                        
                    